DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered. Claims 1-4 and 7-18 filed 08/13/2021 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-4, 10, 15 and 17-18 filed on 08/13/2021 have been respectfully considered but they are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable by 
Regarding Claim 1 (Currently amended), Dezhi discloses a method for implementing an augmented reality scene (Dezhi, [0002] “a virtual synchronous display method and based on augmented reality”, executed by a computing device (Dezhi [0050] “Entity information (visual information, sound, taste, touch, etc.) is superimposed through computer, applied to the real world” Dezhi teaches a method for implementing an augmented reality scene from the real world, executed by a computer), the method comprising: 
obtaining movement sensing data of a target object acquired by a positioning apparatus, the positioning apparatus being configured to monitor the target object in a target site area (Dezhi, [0008] [0009] “Obtain input the first feature point information into the instant positioning, save the first feature point information in the In a client recognition library, perform motion tracking on the user through the camera, built-in sensor, and first recognition library of the first client included in the multiple clients to obtain the first motion state information of the user in the real scene” Dezhi teaches obtaining movement sensing data of a target object (build-in sensor, the 1st motion state information of the user) acquired by a positioning apparatus (instant position of 1st client virtual camera), to monitor the target object in a target site area (the user in the real scene).
determining, based on the movement sensing data, space motion information of the target object in the target site area (Dezhi, [0013] “the three-
updating, based on the space motion information, an object model of the target object in a three-dimensional scene model corresponding to the target site area to obtain a first updated object model of the target object (Dezhi, [0018] “Acquire a preset number of frames of a user's surrounding environment image through a camera of a first. Acquire second feature point information of each frame of environmental image. Obtain the depth information of each frame of the environment image through the depth sensor” Dezhi teaches updating, based on the space motion information, an object model (acquired number of frames of a user's surrounding environment image through a camera of a first) to obtain a 1st updated object model of the target object (acquire second feature point information of each frame…the environment image through the depth sensor); and 
determining an object position of the first updated object model in a target area to display, on a display device, virtual information according to the object position, the target area being an area determined in the three-dimensional scene model based on position information (Dezhi, [0112] “For the position change information of the same feature point in each frame of the environmental image, the ) according the position change information in each frame and 
Dezhi teaches update and display the player character (client virtual model) and non-player character (non-client virtual model) in the real scene Model ([0054]).
However, Dezhi does not explicitly teach field of view information of the display device in the target site area.
wherein the target site area comprises at least two positioning apparatuses configured to monitor the target object from different locations and angles to obtain image data of the target object; 
wherein the updating the object model of the target object in the three-dimensional scene model further comprises identifying an image object of the target object from images acquired by the at least two positioning apparatuses, and correcting the first updated object model according to the identified image object to obtain a second updated object model of the target object.
wherein the determining the object position further comprises determining a height of the target object based on data sensed by a ground auxiliary positioning apparatus disposed on a ground in the target site area, the ground auxiliary positioning apparatus being separate from the at least two positioning apparatuses.
 field of view information of the display device in the target site area (Schoenber, [0015] “The imaging device(s) may image the physical space continuously and/or capture frames at regular or irregular intervals” and [0039] “FIG. 5, a view of physical space 500 as viewed through the see-through display of HMD 502. At time T1, avatar 506 appears on the right side. At time T2, the avatar 506 is moved to an updated location along a path. At time T3, the avatar 506 is moved to a further updated location, in a specified direction, at a specified velocity” Schoenber teaches a field of view information of the display device (a field of view in frame of a HMD, updated positions of a moving virtual of object in the target site area).
Dezhi, and Schoenber are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine with implementing of field of view information of a display device (as taught by Schoenber) in order to provide a field of view information of the display device in the target site area because Schoenber can provide a field of view information of the display device in frame of a HMD, updated positions of a moving virtual of object (Schoenber, Fig. 5, [0039]). Doing so, the placement and/or movement of the virtual object may be based at least on real-world physical object placement and/or movement in the physical space to provide a realistic user experience (Schoenber, [0010]).
Fei teaches wherein the target site area comprises at least two positioning apparatuses configured to monitor the target object from different locations and angles to obtain image data of the target object (Fei, [0011] “at least one camera ; and
wherein the updating the object model of the target object in the three-dimensional scene model further comprises identifying an image object of the target object from images acquired by the at least two positioning apparatuses, and correcting the first updated object model according to the identified image object to obtain a second updated object model of the target object (Fei, [0110] “in FIG. 7A, environment 700 includes a physical object 702 and a physical object 706. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, while at position B, virtual object 704 is closer to camera 708 relative ” Fei teaches updating the target object (physical object 706, virtual object 704) in a 3D scene model (700) from images (Fig. 7A, 7B) acquires by two positions of camera (708) and correcting the 1st object model (Fig. 7A, position A, physical object 706 is closer to camera 708 caused obscures part of virtual object 704) to 2nd object model (Fig. 7B, position B, virtual object 704 is closer to camera 708, correct the obscures part of virtual object 704).
Dezhi, Schoenber and Fei are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine with monitoring/updating the target object at two positions of apparatus in a 3D scene model (as taught by Fei) in order to provide two cameras at 2 positions to monitor/update the target object in a 3D scene model because Fei can provide updating the target object (physical object 706, virtual object 704) in a 3D scene model (700) from images (Fig. 7A, 7B) acquires by two positions of camera (708) (Fei, Figs. 7A, 7B, [0110]). Doing so, it may allow the user to perceive more details about the object than he or she would have perceived with naked eyes at the same location within the physical environment, the user's sensory capability can be enhanced (Fei, [0060]).
Chun teaches wherein the determining the object position further comprises determining a height of the target object based on data sensed by a ground auxiliary positioning apparatus disposed on a ground in the target site area, the ground auxiliary positioning apparatus being separate from the at least two positioning apparatuses (Chun, Fig. 8, [0055] “The image processing system 801 
Dezhi, Schoenber, Fei and Chun are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine with auxiliary devices as positioning devices (as taught by Chun) in order to provide a height of the target object from at least two positioning devices 
Regarding Claim 5 (Canceled).
Regarding Claim 6 (Canceled).
Regarding Claim 8 (Currently amended), the method according to claim 1, Dezhi does not explicitly teach wherein the determining the object position of the first updated object model in the target area further comprises: 
determining a target virtual object to be displayed on the display device; 
detecting a blocking relationship between the object model of the target object and the target virtual object; 
based on the blocking relationship indicating that the object model of the target object blocks the target virtual object, determining a first area that is blocked and obtaining first virtual information, wherein the first virtual information does not overlap in the first area; and 
based on the blocking relationship indicating that the object model of the target object does not block the target virtual object, determining a second area and obtaining second virtual information corresponding to the second area. 
However, Shoenber teaches determining a target virtual object to be displayed on the display device; detecting a blocking relationship between the object model of the target object and the target virtual object (Schoenber, Fig. 1 [0013] “movements of physical objects, such as human subject 102, through the physical space may often follow one or more paths, such as paths 104 and 106. Specific paths may form due to obstacles in the space (e.g., furniture), destinations within/outside of the space. Path 106 may be shaped in a particular way due to the presence of an obstacle such as table 114” Shoenber teaches determining target virtual object (human subject 102 has a blocking (obstacle) relationship between an object model (table 114) and the target virtual object (path 106 of human 102); 
based on the blocking relationship indicating that the object model of the target object blocks the target virtual object, determining a first area that is blocked and obtaining first virtual information, wherein the first virtual information does not overlap in the first area (Schoenber, Fig. 1 [0013] “movements of physical objects, such as human subject 102, through the physical space may often follow one or more paths, such as paths 104 and 106. Specific paths may form due to obstacles in the space (e.g., furniture), destinations within/outside of the space. Path 106 may be shaped in a particular way due to the presence of an obstacle such as table 114” Shoenber teaches determining first area (the path 106) is blocked by the object model (table 114) based on the block relationship between target virtual object (human subject 102) and an object model (table 114) and does not overlap in the first area; and 
based on the blocking relationship indicating that the object model of the target object does not block the target virtual object, determining a second area and obtaining second virtual information corresponding to the second area (Schoenber, Fig. 1 [0013] “movements of physical objects, such as human subject 102, ;
Dezhi, Shoenber and Fei are combinable see rationale in claim 1.
Regarding Claim 12, Dezhi as modified discloses a non-transitory computer storage medium (Dezhi, [0053] “data storage, analyzing corresponding logic instructions”), storing executable instructions, the executable instructions capable of causing a computer (Shoenber, [0060] “one or more processors configured to execute software instructions”) to perform the method for implementing the augmented reality scene according to claim 1. Dezhi teaches a data storage can store instructions implementing an augmented reality scene from the real world, executed by a computer).
Regarding Claim 15 (Currently amended), Dezhi as modified discloses an augmented reality processing device (Dezhi, [0063] “method can correct the calculation errors that are continuously accumulated in the motion tracking process” and [0064] “a virtual synchronous display system based on augmented reality provide” Dezhi teach a augmented reality system can process a motion tracking), comprising: 
at least one memory (Shoenber, [0062] “Storage machine 704 may include optical memory” configured to store computer program code; and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code (Shoenber, [0060] “one or more processors configured to execute software instructions”), the computer program code comprising: 
obtaining code configured to cause the at least one processor to obtain movement sensing data of a target object acquired by a positioning apparatus, the positioning apparatus being configured to monitor the target object in a target site area and obtain position information and field of view information of a display device in the target site area from the display device; 
model update code configured to cause the at least one processor to determine, based on the movement sensing data, space motion information of the target object in the target site area, and update, based on the space motion information, an object model of the target object in a three-dimensional scene model corresponding to the target site area to obtain a first updated object model of the target object; and
determining code configured to cause the at least one processor to determine an object position of the first updated object model in a target area, and transmit, to the display device, virtual information according to the object position of the first updated object model relative to the field of view information of the display device, the target area being an area 60determined in the three-dimensional scene model according to the position information and the field of view information of the display device in the target site area,
wherein the target site area comprises at least two positioning apparatuses configured to monitor the target object from different locations and angles to obtain image data of the target object;
wherein the model update code is further configured to cause the at least one processor to 
wherein the determining code is further configured to cause the at least one processor to determine a height of the target object based on data sensed by a ground auxiliary positioning apparatus disposed on a ground in the target site area, the ground auxiliary positioning apparatus being separate from the at least two positioning apparatuses.
Claim 15 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 19 (Canceled).
Regarding Claim 20 (Canceled).
Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Dezhi et al. (CN 1071168532A) in view of Schoenber (U.S. 2017/0270711 A1)) and further in view of Fei et al. (U.S. 2016/0261300 A1) and further in view of Chun et al. (U.S. 2015/0206339A1) and further in view of Niwayama (U.S. 2018/0150969 A1).
Regarding Claim 2, Dezhi, discloses the method according to claim 1, wherein the space motion information comprises at least one of position information and wherein the method further comprises:
based on the space motion information including the position information of the target object in the three-dimensional scene model (Dezhi, [0013] “the position information of the player in the real scene can be accurately located and the virtual object can be accurately placed in the real scene by using the three-dimensional virtual scene” including the position of the target object (player) in 3D virtual scene updating the object position of the object model of the target object in the three-dimensional scene model according to the position information (Dezhi, [0113] “For the position change information of the same feature point in each frame of the environmental image, the depth information of each frame of the environmental image, and the second feature point information of each frame of the environmental image” updating a position of the object model (feature point in frame) with a second feature point of each frame in 3D virtual scene; and  
However, Dezhi as modified does not explicitly teach rotation angle information of the target object; and 55based on the space motion information including the rotation angle information of the target object, updating spatial orientation of the object model of the target object in the three- dimensional scene model according to the rotation angle information 
Niwayama teaches rotation angle information of the target object (Niwayama Figs, 3, 5, [0060] “ the display device 19 displays a state in which the two three-; and 55based on the space motion information including the rotation angle information of the target object, updating spatial orientation of the object model of the target object in the three- dimensional scene model according to the rotation angle information  (Niwayama, [0162] FIG. 5B, the similar orientation can be made by rotating the operation model 502 by 180 degrees around the Z' axis of the model coordinate system from the state where the two models are completely overlapped. After making a similar orientation, the conversion parameters between the two three-dimensional shape models are calculated” Niwayama teaches updating spatial orientation of the object model of the target object 3 with a space motion of rotating 180 degree around the Z’ axis in the 3D scene model to complete overlapping.
Dezhi, Schoenber, Fei, Chun and Niwayama are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine with the rotation angle information of a target object (as taught by Niwayama) in order to obtain the rotation angle of the target object and update the target object in 3D scene model because Niwayama can provide a rotation angle information (180 degree around the z axis) of the target object 3 in 3D model and update the target object based on the rotation angle in 3D virtual scene (Niwayama, Fig. 5B, [01629]). Doing so, it can distinguish a position and an orientation of an object 
Regarding Claim 16, Dezhi as modified discloses the augmented reality display device according to claim 15, wherein the spatial motion information comprises at least one of the position information and rotation angle information of the target object; and 
wherein the model update code is further configured to cause the at least one processor to: 
based on the space motion information including the position information of the target object, update 
based on the space motion information including the rotation angle information of the target object, update spatial orientation of the object model of the target object in the three- dimensional scene model according to the rotation angle information.  
Claim 16 is substantially similar to claim 2 is rejected based on similar analyses.
Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Dezhi et al.  (CN 1071168532A) in view of Schoenber (U.S. 2017/0270711 A1) and further in view of Fei et al. (U.S. 2016/0261300 A1) and further in view of Chun et al. (U.S. 2015/0206339A1) and further in view of Niwayama (U.S. 2018/0150969 A1) and further in view of Huang et al. (U.S. 20190220002 A1). 
 	Regarding Claim 3 (Currently amended), the method according to claim 2, Dezhi as modified does not explicitly teach wherein the method further comprises 
obtaining distance data of the target object according to at least two proximity sensors configured to monitor the target object, and determining a position of the target object in the target site area after the target object moves; 
determining, according to motion data sensed by a positioning sensor disposed on the target object, the position of the target object in the target site area after the target object moves; and 
determining, according to the data sensed by the ground auxiliary positioning apparatus disposed in the target site area, at least one of the position of the target object, a position of a partial structure of the target object in the target site area, 
However, Chun teaches determining, according to the data sensed by the ground auxiliary positioning apparatus disposed in the target site area, at least one of the position of the target object, a position of a partial structure of the target object in the target site area (Chun, Fig. 8, [0055] “The image processing system 801 further communicates with auxiliary devices, for example, a positioning device 803 and an orientation indicator 804. the positioning device 803 and the orientation indicator 804 are built-into the image recording device 304” and [0039] “in FIG. 6, at multiple orientations via the image recording device and records extended image data at each of the orientations of the image recording device using the global positioning system” and [0059] “The positioning and orientation module 802c determines the original spatial position and the original orientation of the target object in   or a height of the partial structure of the target object falling within a preset height threshold range.
Dezhi, Schoenber, Fei and Chun are combinable see rationale in claim 1.
Huang teaches obtaining distance data of the target object according to at least two proximity sensors configured to monitor the target object and determining a position of the target object in the target site area after the target object moves (Huang,  [0243] “The sensing system 1008 can include sensors that may sense the spatial disposition of the movable object 1800, include motion sensors, proximity sensors, provide data regarding location of geographical features” and Fig. 3A, 3B, [0081] [0082] “Referring to part B of FIG. 3A, the image is captured using a normal lens, a distance between the first and second objects within the FPV 332-1 may be in proportion to an actual distance between the first and second objects in the physical environment. As shown in part C, the wide-angle lens appears to extend the distance between the first and second objects” Huang teaches obtaining distance data of target objects (distance D, Fig. 3B) according to two proximity sensors of a sensing system to monitor the target object (354’, 352’) and determining a position of the target after moving (the distance is extended between two objects); 
determining, according to motion data sensed by a positioning sensor disposed on the target object, the position of the target object in the target site area after the target object moves (Huang, [0054] “The first image sensor may be configured to capture a first image 120-1, the second image sensor may be configured to capture a second image 120-2. The positions of the objects in the captured images 120-1 and 120-2 may be slightly different...from the different optical axes” Huang teaches generating (determining) the positions of the objects (target objects) by an image sensor corresponding to the different optical axis after moving; and 
Dezhi, Schoenber, Fei, Chun, Niwayama and Huang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine with implementing of the proximity sensors, the position sensors (as taught by Huang) in order to obtain distance data from the proximity sensor and calculate position of object from an ultrasonic because Huang can provide obtaining distance data of target objects (distance D, Fig. 3B) according to two proximity sensors and generating, according to data detected by an ultrasonic sensor (a ground auxiliary position apparatus) the position/distance of the object, the height (a size of nz value) of object in 3D space falling within a preset nz threshold range (less than 40 or greater than 40) (Huang, [0102] [0105], Fig. 17, [0233]). Doing so, it may provide a graphical element may be configured to dynamically change as a position or an orientation of the movable object relative to the object in the environment changes (Huang, [0013]).
Regarding Claim 17 (Currently amended), Dezhi as modified discloses the augmented reality display device according to claim 16, wherein the obtaining code is further configured to cause the at least one processor to: 
obtaining distance data of the target object according to at least two proximity sensors configured to monitor the target object, and determine the a position 
determining, according to motion data sensed by a positioning sensor disposed on the target object, the position of the target object in the target site area after the target object moves; and 
determining, according to the data sensed by the ground auxiliary positioning apparatus disposed in the target site area, at least one of the position of the target object, a position of a partial structure of the target object in the target site area, 
Claim 17 is substantially similar to claim 3 is rejected based on similar analyses.
Claims  4, 18  are rejected under 35 U.S.C. 103 as being unpatentable by Dezhi et al. (CN 1071168532A) in view of Schoenber (U.S. 2017/0270711 A1) and further in view of Fei et al. (U.S. 2016/0261300 A1) and further in view of Chun et al. (U.S. 2015/0206339A1) and further in view of Niwayama (U.S. 2018/0150969 A1) and further in view of Huang et al. (U.S. 20190220002 A1) and further in view of Jacobus et al. (U.S. 2018/0089616 A1).
Regarding Claim 4 (Currently amended), Dezhi, discloses the method according to claim 3, Dezhi, does not explicitly teach wherein the obtaining distance data of the target object and determining the position the sensor position information to obtain the position 
However, Huang teaches obtaining sensor position of the at least two proximity sensors (Huang, [0243] “The sensing system 1008 can include sensors that may sense the spatial disposition of the movable object 1800, include motion sensors, proximity sensors, image sensors, provide data regarding location of geographical features” obtaining location geographical features via proximity sensors.
Dezhi, Schoenber, Fei, Chun, Niwayama and Huang are combinable see rationale in claim 3.
Jacobus teaches performing least square fitting calculation on the obtained distance data and the sensor position information to obtain the position of the target object in the target site area (Jacobus, [0081] “direct position sensor like encoders measuring joint rotation or laser range finders of cameras measuring distance to specific objects as is GPS measurement” and  [0088] Autonomous trucks typically include acoustic proximity sensors, or stereo range detecting vision systems” and  Fig. 13, [0125] “Locating the label relative to the automated truck's label reading sensor (often a camera, exercise in three geometry and least squares fit minimization to compute the orientation and position of the label rectangle [x, y, z, and pitch, roll, yaw] 
Dezhi, Schoenber, Fei, Chun, Niwayama, Huang and Jacobus are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine to performance the least squares fit on an object (as taught by Jacobus) in order to perform least square fitting calculation on the obtained distance data and sensor position information to obtain the position information of the target object in the target site area because Jacobus can provide exercising least squares fit to compute the orientation and position of the target object (the label rectangle) based on the measured distance data between the camera and the label by a position sensor in the target site area (Jacobus, [0081], [0088], Fig. 13, [0125]). Doing so, user can recognize and compensates for these small positional errors at the target object, and therefore autonomously controlled material handlers have to have similar capabilities (Jacobus, [0029]).
Regarding Claim 18 (Currentlly amended), Dezhi as modified discloses the augmented reality display device according to claim 17, wherein the obtaining code is further configured to cause the at least one processor to: 
obtain sensor position information of the at least two proximity sensors; and 
performing least square fitting calculation on the obtained distance data and sensor position information to obtain the position . 
Claim 18 is substantially similar to claim 4 is rejected based on similar analyses.
Claims 7, 9, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Dezhi et al.  (CN 1071168532A) in view of Schoenber (U.S. 2017/0270711 A1) and further in view of Fei et al. (U.S. 2016/0261300 A1) and further in view of Chun et al. (U.S. 2015/0206339A1) and further in view of Huang et al. (U.S. 20190220002 A1). 
Regarding Claim 7, the method according to claim 1, Dezhi as modified does not explicitly teach wherein the obtaining the position information and the field of view information of the display device in the target site area comprises: 
receiving the position information after the positioning apparatus locates the display device, the positioning apparatus comprising at least one of a positioning sensor disposed on the display device and a proximity sensor disposed in the target site area; and 
receiving the field of view information of the display device sensed by an angle sensor disposed on the display device.  
However, Huang teaches receiving the position information after the positioning apparatus locates the display device, the positioning apparatus comprising at least one of a positioning sensor disposed on the display device and a proximity sensor disposed in the target site area (Huang, [0060] “A payload  and 
receiving the field of view information of the display device sensed by an angle sensor disposed on the display device (Huang, [0078] [0098] “An angle of view (also known as field of view) may define the angular extent of a scene 222 that can be captured by the imaging device, an imaging device with multiple lenses and/or image sensors” Huang teaches the field of view information sensed with angle view can be received from an image sensor (angle sensor).
Dezhi, Schoenber, Fei, Chun and Huang are combinable see rationale in claim 3.
Regarding Claim 9, the method according to claim 1, further comprising: Dezhi as modified does not explicitly teach sending a display message to the display device, wherein the display message includes the virtual information to be overlaid in the field of view of the display device. 
However, Huang teaches sending a display message to the display device, wherein the display message includes the virtual information to be overlaid in the field of view of the display device (Huang, [0148] “The environmental perception state 748-1 may be indicative of a health or operational state of one or more sensors in an environmental sensing unit onboard the movable object… a textual message or a visual indicator may appear on the augmented FPV informing the user about the state of the sensor(s)” Huang teaches sending a display message to the display device, 
Dezhi, Schoenber, Fei, Shun, Huang are combinable see rationale in claim 3.
Regarding Claim 10 (Currently amended), Dezhi discloses a method for implementing an augmented reality scene (Dezhi, [0002] “a virtual synchronous display method and based on augmented reality”, executed by a computing device (Dezhi [0050] “Entity information (visual information, sound, taste, touch, etc.) is superimposed through computer, applied to the real world” Dezhi teaches a method for implementing an augmented reality scene from the real world, executed by a computer),, the method comprising: 
58generating orientation indication information based on the position information and the field of view information (Dezhi, [0022] “Obtain the movement speed information and movement direction information of the user through the accelerometer and the gyroscope” and [0052] “the player uses the SLAM technology to calculate the calculation by using the mobile terminal device equipped with relevant sensors to operate the toy gun. The player's motion state is used to locate the player's position in the real scene” and [0057] “Acquire a preset number of frames of a user's surrounding environment image through a camera of a first client included in the plurality of clients” Dezhi teaches generating orientation (direction) indication information based on the position information (user/player location via accelerometer/gyroscope) and the field of view information (user’s frames captured by a depth camera in the real scene). 
transmitting the orientation indication information to an augmented reality processing device, the orientation indication information instructing the augmented reality processing device to generate the virtual information to be displayed according to a field of view determined by the position information and the field of view information (Dezhi, [0052] “The player's motion state is used to locate the player's position in the real scene, and the relevant position information is transmitted to the game server. Finally, the game server verifies the data information sent by the player, and uniformly sends the corresponding game instructions (such as the blood volume of each player, the moving position of the enemy, etc.) to realize the function of multiple people playing AR games in the real scene area at the same time” Dezhi teaches transmitting the orientation indication information (player location) to an server and instruction information to generate the virtual information corresponding to the position information (moving position) and field of view (number players in the real scene area); and 
However, Dezhi does not explicitly teach obtaining position information and field of view information of the display device in a target site area, the display device being configured to display virtual information of the augmented reality scene; receiving a display message including the virtual information, from the augmented reality processing device, and displaying the virtual information based on the display message, the display message instructing the display device to overlay the virtual information in the field of view.
wherein the target site area comprises at least two image sensors configured to monitor a target object from different locations and angles to obtain image data of the target object, and ground auxiliary positioning apparatus being disposed on a ground in the target site area and configured to determine a height of the target object, wherein the ground auxiliary positioning apparatus is separate from the at least two positioning apparatuses, and
wherein the virtual information of the display message includes an object model of the target object that is updated based images of the target object acquired by the at least two image sensors.
Schoenber teaches obtaining position information and field of view information of the display device in a target site area, the display device being configured to display virtual information of the augmented reality scene (Schoenber, [0047] “Data from the outward facing image sensors 610A, 610B may be used by the controller 604 to detect movements within a field of view of the see-through display 602” and Schoenber teaches obtaining the position information and [0039] “FIG. 5, a view of physical space 500 as viewed through the see-through display of HMD 502. At time T1, avatar 506 appears on the right side. At time T2, the avatar 506 is moved to an updated location along a path. At time T3, the avatar 506 is moved to a further updated location, in a specified direction, at a specified velocity” Schoenber teaches a field of view information of the display device (a field of view in frame of a HMD, updated positions of a moving virtual of object in the target site area);  
Dezhi, and Schoenber are combinable see rationale in claim 1.  
Fei teaches wherein the target site area comprises at least two image sensors configured to monitor a target object from different locations and angles to obtain image data of the target object, and
wherein the virtual information of the display message includes an object model of the target object that is updated based images of the target object acquired by the at least two image sensors.
Huang teaches receiving a display message including the virtual information, from the augmented reality processing device, and displaying the virtual information based on the display message, the display message instructing the display device to overlay the virtual information in the field of view (Huang, [0148] “The environmental perception state 748-1 may be indicative of a health or operational state of one or more sensors in an environmental sensing unit onboard the movable object… a textual message or a visual indicator may appear on the augmented FPV informing the user about the state of the sensor(s)” Huang teaches sending a display message to the display device, (appear on the augmented FPV) indicates the virtual information in the target area covered by the user field of view (operation state of sensors in an environment).
Dezhi, Schoenber, Fei, Shun, and Huang are combinable see rationale in claim 3.  
Chun teaches ground auxiliary positioning apparatus being disposed on a ground in the target site area and configured to determine a height of the target object, wherein the ground auxiliary positioning apparatus is separate from the at least two positioning apparatuses
Claim 10 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 13, Dezhi in view of Shoenber discloses an augmented reality display device (Dezhi [0064] “a virtual synchronous display system”), a storage apparatus (Dezhi, [0053] “data storage”) and a processor (Shoenber, [0060] “one or more processors configured to execute software instructions”), the storage apparatus storing a computer program, and the processor being configured to invoke the computer program stored in the storage apparatus, to perform the method according to claim 10.   
Regarding Claim 14, Dezhi as modified discloses a non-transitory computer storage medium (Dezhi, [0053] “data storage, analyzing corresponding logic instructions”), storing executable instructions, the executable instructions capable of causing a computer (Shoenber, [0060] “one or more processors configured to execute software instructions”)” to perform the method for implementing the augmented reality scene according to claim 10.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Dezhi et al. (CN 1071168532A) in view of Schoenber (U.S. 2017/0270711 A1) and further in view of Fei et al. (U.S. 2016/0261300 A1) and further in view of Chun et al. (U.S. 2015/0206339A1) and further in view of Huang et al. (U.S. 2019/0220002 A1) and further in view of Mann et al. (U.S. 2019/0158777 A1).
Regarding Claim 11, the method according to claim 10, Dezhi as modified does not explicitly teach wherein the receiving the display message including the virtual information further comprises:
 receiving an image sequence and an image timestamp sequence from the augmented reality processing device; obtaining a time value at a current moment; and 
based on detecting a target timestamp in the received image timestamp sequence, deleting an image frame corresponding to the target timestamp from the image sequence, 
wherein the target timestamp is a difference between a timestamp and the time value of the current moment, the difference being greater than twice an image display refresh period of the display device, in the image timestamp sequence.  
However, Mann teaches receiving an image sequence and an image timestamp sequence from the augmented reality processing device; obtaining a time value at a current moment (Mann, Fig. 1, [0078] “Images in spime 110 are denoted as Testframe1, Testframe2, . . .through to Testframe6, although in practice the frame count goes much higher, responsive to an input from the camera” and [0091] “FIG. 2, 25 rows of the matrix are shown, each row depicting the situation at a particular point in time, tm, for values of m, ranging from 1 to 25, i.e. at points in time, t1 through t25, where frame f25 is captured” and 0019] “In the simplest embodiment, pictures are captured at a steady frame rate like once every 2 minutes is about right for sunlight moving through a scene” Mann teaches receiving an  image sequence with frames and an image timestamp sequence for each frame” Mann receiving an image sequence with frames (Fig. 1) and an images timestamp sequence (Fig. 2) from input of a camera and obtaining a time value tm (a particular point in time for values of m) e.g. 2 minutes/frame; and 
based on detecting a target timestamp in the received image timestamp sequence, deleting an image frame corresponding to the target timestamp from the image sequence, wherein the target timestamp is a difference between a timestamp and the time value of the current moment, the difference being greater than twice an image display refresh period of the display device, in the image timestamp sequence (Mann [0035] [0036] “each time a new frame comes in, delete the oldest frame that has an odd frame number. At a time of 16 hours from the beginning (from when the recording was started) we'll have a recording of the entire 16 hours (twice the original 8 hour time interval) but at only 30 fps (frames per second) instead of 60 fps” Mann teaches based on detecting the received image/frame timestamp sequence is different between a timestamp and the time value such as a recording of the entire 16 hours (twice the original 8 hour time interval) but at only 30 fps (frames per second) instead of 60 fps, delete the oldest frame that has an odd frame number.
Dezhi, Schoenber, Fei, Chun, Huang and Mann are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dezhi, to combine a timestamp sequence for an image sequence (as taught by Mann) in order to delete an image frame corresponding to the target timestamp is a difference being greater than twice an image display refresh period because Mann can provide based on detecting the received image/frame timestamp sequence is different between a timestamp and the time value such as a recording of the entire 16 hours (twice the original 8 hour time interval) but at only 30 fps (frames per second) instead of 60 fps, delete the oldest frame that has an odd frame number (Mann, Fig. 1, [0078], Fig. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611